Citation Nr: 0907115	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-40 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to a rating in excess of 40 percent for low back 
disability.

Entitlement to a rating in excess of 10 percent for left knee 
disability.

Entitlement to service connection for left shoulder 
disability, including as secondary to service-connected left 
knee disability.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1993 to July 1995 with some prior active service.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  A Travel Board hearing was held at the RO in 
January 2009; a transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for left 
shoulder disability and entitlement to a rating in excess of 
10 percent for left knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's left knee disability is manifested by arthritis 
with painful motion and slight instability; moderate 
instability and compensable limitation of flexion and 
extension are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent on the 
basis of limitation of motion of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (Codes) 5010, 5260, 5261 (2008).   

2.  The criteria for a separate, 10 percent (but no higher), 
rating for instability of the left knee are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (Code) 5257 (2008).    


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that in regard to the claim for increased 
rating for left knee disability, the Veteran is challenging 
the initial evaluation assigned following the grant of 
service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) the Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  Thus, because 
the notice that was provided by a November 2006 letter in 
regard to service connection for left knee disability was 
legally sufficient and was provided prior to the award of 
service connection in December 2006, VA's duty to notify in 
regard to the claim for increase for increase for left knee 
disability has already been satisfied.    

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with a VA examination in November 2006 in 
conjunction with his claim for left knee disability.  The 
Veteran has not identified any additional evidence pertinent 
to this claim.  VA's assistance obligations are met.  The 
Veteran is not prejudiced by the Board's proceeding with 
appellate review. 

II.  Factual Background

A March 2006 VA orthopedic surgery consultation note shows 
that the Veteran was experiencing a painful left knee medial 
joint line after a fall.  The joint line was painful to touch 
with an equivocal McMurray's sign medially.  Otherwise, the 
knee was found to be stable.  There was still some synovial 
swelling but no fluid.  The Veteran could not squat or kneel.  

An April 2006 VA MRI of the left knee produced a diagnostic 
impression of medial meniscus tear with overlying articular 
cartilage defect.  There was bone bruising in the medial 
femoral condyle and medial tibial plateau.  There was 
significant edema surrounding the medial collateral ligament.  

In a May 2006 claim the Veteran indicated that his back went 
completely out in mid February resulting in a fall onto his 
left knee, which caused him to tear his meniscus.  As a 
result, he was being set up for surgery for the injury.  

A May 2006 VA physical therapy note shows that the Veteran 
reported that his knee at times locked up on him into flexion 
and that knee pain and popping was elicited during extension.  
The knee still felt swollen and the Veteran was taking 
Vicodin and Motrin for pain.  He was using a cane and a knee 
brace.  Active range of motion of the left knee was 5 degrees 
extension and 110 degrees flexion.  The Veteran had an 
antalgic gait on the left lower extremity and was unable to 
stand up on the left lower extremity without support.  He was 
able to do heel and toe walking with support.  Warmness was 
noted on the knee along with tenderness on the medial side.  
Drawer test was negative and the Veteran was guarded with the 
patella grinding test.  There was no crepitus and prone 
apleys compression test with external rotation produced 
medial side knee pain.  

A June 2006 VA operative note shows that the Veteran received 
a left knee arthroscopic partial medial meniscectomy and 
chondroplastic shaving.  The veteran noted to have a 
horizontal cleavage tear of the medial meniscus post 1/3 and 
grade 2 to 3 chondromolacia of the medial femoral condyle and 
icn.  

A July 2006 VA progress note shows that the Veteran was six 
weeks status post left knee arthroscopic shaving and 
debridement.  He had suffered another fall with twisting 
event to the knee and contusion to the ipsilateral shoulder.  
Physical examination showed full range of motion of the right 
knee with no laxity of the cruciate or collateral ligaments.  
The Veteran did have medial and lateral joint line pain and 
there was minimal effusion.  The diagnostic impression was 
contusion, right knee status post arthroscopic surgery. 

An August 2006 VA MRI of the left knee produced a diagnostic 
impression of post meniscectomy of the medial mensicus with 
progressive osteoarthritic changes in the medial compartment 
including damaged articular cartilage and subchondral edema.    

A September 2006 VA orthopedic surgery progress note shows 
that the Veteran was status post arthroscopic surgery of the 
left knee.  He was experiencing unremitting pain due to ocd 
of the medial femoral condyle with bone on bone 
osteoarthritis.  He understood that he was too young for a 
total knee replacement and would need to change his work 
status to a desk type job and also to start on aquatic 
training for weight reduction and muscle toning.  There was 
no surgical correction for the Veteran's problem at his age.

On November 2006 VA left knee examination the diagnosis was 
torn meniscus, left knee.  The Veteran reported constant left 
knee swelling and pain.  The Veteran was using a cane for 
walking and reported that he could walk more than 1/4 mile but 
less than 1 mile.  He was able to stand for 15 to 30 minutes.  
There was no evidence of abnormal weight-bearing.  Physical 
examination showed that range of motion was 0 to 100 degrees 
with pain beginning at 40 degrees.  There was tenderness, 
crepitation, and grinding but no instability was found.  
There was also no effusion found and McMurray's test was 
negative.  The examiner found that the Veteran's knee problem 
would result in moderate limitation in the ability to do 
chores and mild limitation in the ability to travel and 
participate in recreation.  

In a December 2006 rating decision the RO granted service 
connection for torn meniscus and assigned a 10 percent rating 
effective February 17, 2006.  An evaluation of 100 percent 
was assigned effective June 16, 2006 on the basis of 
convalescence from the Veteran's knee surgery.  An evaluation 
of 10 percent was then assigned from September 1, 2006.       
  
A January 2008 VA progress note shows that the Veteran was 
seen for follow up on his left knee problem.  Physical 
examination showed that he was walking with a cane and that 
the left knee was slightly swollen.

A later January 2008 VA orthopedic progress note shows that 
the Veteran was continuing to have intermittent episodes of 
pain and swelling that responded to ice packs and anti-
inflammatory medicine.  Physical examination showed 1+ 
effusion, no ligament instability and slight tenderness to 
the anterior medial and lateral capsules.  The diagnostic 
impression was chondromalacia patella.  

A September 2008 VA orthopedic surgery progress note shows 
that the Veteran was seen for follow up of left knee anterior 
pain.  Physical examination showed anterior medial 
tenderness, medial suprapatellar swelling, anterior crepitus, 
negative McMurray's, Lachman's and Drawer testing and range 
of motion from 0 degrees extension to 90 degrees flexion.  
The diagnostic assessment was left knee chondromalacia.  A 
subsequent October 2008 VA orthopedic surgery progress note 
shows similar findings, with a diagnostic assessment of left 
knee degenerative joint disease/chondromalacia notch/medial 
femoral condyle persistent left knee pain.  

At his January 2009 Board hearing the Veteran reported that 
he experienced constant swelling and popping in the knee.  He 
estimated that he could only walk about 50 yards.  He wore a 
brace every day and used a cane.  The inside of the knee was 
unstable toward the top of the kneecap because that's where 
he experienced constant swelling.  The knee would give out 
periodically causing him to fall.

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to the 
Veteran's left knee disability has not varied significantly 
during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

The Veteran's left knee disability is currently rated under 
Code 5010 for arthritis with painful motion.  See 38 C.F.R. 
§ 4.71A, Code 5003.  Under Code 5010, if there is X-ray 
evidence of arthritis with limitation of motion that is 
noncompensable (under Codes 5260 and/or 5261), a 10 percent 
rating is for application for each major joint (e.g. the 
knee) involved.  Id.  A 10 percent rating is the highest 
available under this Code for arthritis of the knee joint.  

The Veteran's left knee disability could also potentially be 
rated under Code 5260, for limitation of flexion or under 
Code 5261 for limitation of extension.  Under Code 5260, 
limitation of flexion is rated 30 percent when to 15 degrees; 
20 percent when to 30 degrees; 10 percent, when to 45 
degrees; and 0 percent, when to 60 degrees.  38 C.F.R. 
§ 4.71a.  Under Code 5261, limitation of extension is rated 
50 percent, when to 45 degrees; 40 percent, when to 30 
degrees; 30 percent, when to 20 degrees; 20 percent when to 
15 degrees; 10 percent, when to 10 degrees; and 0 percent, 
when to 5 degrees.  38 C.F.R. § 4.71a.  In the instant case, 
flexion has never been found to be worse than 90 degrees and 
extension has never been found to be worse than 5 degrees.  
Accordingly, a compensable rating under Code 5260 or Code 
5261 is not warranted.  

As noted above, it is also possible to assign a separate 
rating under Code 5257 for instability.  Under Code 5257 a 10 
percent rating is warranted for slight recurrent subluxation 
or lateral instability, a 20 percent rating for moderate 
subluxation or lateral instability, and a 30 percent rating 
for severe subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Code 5257.  In the instant case, aside from the 
"equivocal" McMurray's sign found in March 2006, there is 
no objective medical evidence of record of instability or 
subluxation of the left knee.  Notably, neither subluxation 
nor instability was shown at any of the examinations of 
record or in any of the other medical findings of record.  
The Veteran has testified that his knee gives out on him on 
occasion, causing him to fall, however, and the Board does 
not have a basis for not finding this testimony credible.  
Accordingly, giving the Veteran the benefit of the doubt, the 
Board will assign a separate 10 percent rating for slight 
instability of the left knee under Code 5257.  A rating in 
excess of 10 percent is not warranted as once again, other 
than the March 2006 "equivocal" finding, there is no 
objective evidence of instability of the left knee.      

Additional factors that could provide a basis for an increase 
have also been considered but the evidence does not show that 
the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown, 
8 Vet. App. 202.  He does have some functional limitations 
due to pain but overall, these have not been shown to be more 
than mild, or at most moderate, in degree.  Notably, as far 
as the Veteran's daily activities are concerned, the only 
noted restrictions are mild impairment of the ability to 
exercise (including difficulty standing and walking any 
significant distance) and moderate impairment in the ability 
to perform chores.  Also, the Veteran's functioning has not 
been shown to be additionally limited by fatigue, weakness, 
lack of endurance or incoordination.


ORDER

A separate 10 percent (but no higher) rating for mild 
instability of the left knee is granted.  


REMAND

At his January 2009 hearing the Veteran testified that his 
low back disability had increased in severity since his last 
VA examination in August 2008.  Also, the record does suggest 
that the Veteran has radiculopathy in his lower extremities 
related to his low back disability.  The most recent VA 
examination, however, did not include a diagnosis of 
radiculopathy.  If the Veteran does have lower extremity 
radiculopathy related to his low back disability, he could 
qualify for a separate rating for each lower extremity 
involved under the criteria for rating neurological 
disorders.  Accordingly, remand of the Veteran's claim for 
increase for low back disability is necessary for a new VA 
examination to assess the severity of his low back disability 
and to determine whether he has lower extremity radiculopathy 
related to his low back disability. 

Regarding the claim for service connection for left shoulder 
disability, the Veteran has alleged that he injured the 
shoulder after a fall that occurred when his service 
connected left knee gave out.  He also alleged that as a 
result of the fall he had to have surgery on his left 
shoulder.  A January 2007 private progress note from John A. 
Soscia, M.D., does indicate that the Veteran had surgery on 
his left shoulder (apparently performed by Dr. Soscia) and 
that he had fallen on the left shoulder.  There is no 
documentation of record indicating that the surgery resulted 
from damage caused by the fall, however, nor is there any 
documentation indicating that the Veteran incurred any 
permanent shoulder disability as a result of the fall.  
Instead, Dr. Soscia simply noted that the Veteran had fallen 
in July 2006 and had subsequently presented with "new" 
shoulder pain.  Also, a July 2006 VA progress note actually 
documents a fall on the right shoulder, not on the left, and 
a later December 2006 VA progress note indicates that the 
Veteran had been scheduled to have surgery for tendonitis of 
the left shoulder but does not mention anything about damage 
from a fall.  A subsequent January 2008 progress note then 
shows that the Veteran again reported an injury to his left 
shoulder resulting in his shoulder surgery.

The Board finds the Veteran credible in his report of falling 
on his left shoulder as a result of his service connected 
left knee giving out.  It is unclear from the record whether 
the fall resulted in any shoulder disability to include the 
need for shoulder surgery, however.  Thus, a remand is 
necessary so that complete records of the treatment and 
surgery the Veteran received for left shoulder disability 
from Dr. Soscia may be obtained and so that the Veteran can 
be afforded a VA examination to determine whether he incurred 
any shoulder disability (to include additional disability 
beyond that which was present already) from the fall onto his 
left shoulder resulting from his left knee giving out.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for low back 
disability since December 2007 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified. 

2.  The RO should obtain all available 
records from Dr. Soscia pertaining to the 
Veteran's treatment and surgery for left 
shoulder disability.  

3.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the current severity of the 
Veteran's low back disability and to 
determine whether he has lower extremity 
radiculopathy, which is related to the low 
back disability.  The Veteran's claims 
folder should be made available for review 
by the examiner in conjunction with the 
examination.  Any indicated tests 
(including range of motion studies) should 
be performed.  The examiner should 
specifically determine whether it is at 
least as likely as not (i.e. a 50 percent 
chance or greater) whether the Veteran has 
any lower extremity neurological 
deficiency (to include radicular pain), 
which is related to his low back 
disability.  If the examiner finds that 
the Veteran does have such neurological 
deficiency, he or she should comment on 
its severity.  The examiner should also 
note whether the Veteran has any 
functional loss due to pain, weakness, 
fatigue and/or incoordination and comment 
on the severity of such loss, including 
whether it equals the level of functional 
loss associated with unfavorable ankylosis 
of the lumbar spine.

4.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the likely etiology of the 
Veteran's current left shoulder 
disability.   The Veteran's claims folder 
should be made available for review by the 
examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should then 
provide an opinion as to whether the 
Veteran has any left shoulder disability 
as a result of his fall onto that 
shoulder, beyond that which was already 
present prior to his fall.  If the 
examiner does find that the Veteran did 
incur left shoulder disability as a result 
of the fall, he or she should comment on 
the severity of the disability, which is 
attributable to the fall.  The examiner 
should provide a rationale for the 
opinions given and should provide them 
even if they require resort to 
speculation.         

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


